IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 197 WAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
MICHAEL LYNN WRIGHT, JR.,                      :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 5th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.